Per Curiam.

There undoubtedly would have been a triable issue as to whether or not there was consideration for the co-brokerage agreement if the agreement had been oral. That agreement, however, is in writing and signed by the party sought to be charged therewith. The absence of consideration therefore does not affect its validity (Real Property Law, § 279; Personal Property Law, § 33). The only issue raised by the opposing affidavits is the absence of consideration. There is nothing set forth on which to base a claim of fraud or duress in the signing of the agreement.
The order should be reversed, with $20 costs and disbursements to the appellant, and the defendant’s motion for summary judgment dismissing the complaint granted.
Glennon, J. P., Dore, Cohn, Callahan and Shientag, JJ., concur.
Order unanimously reversed, with $20 costs and disbursements to the appellant, and defendant’s motion for summary judgment dismissing the complaint granted. Settle order on notice.